United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1413
Issued: July 1, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 20, 2020 appellant filed a timely appeal from a June 30, 2020 merit decision of the
Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’

1

Appellant submitted a timely request for oral argument before the Board. 20 C.F.R. § 501.5(b). Pursuant to the
Board’s Rules of Procedure, oral argument may be held in the discretion of the Board. 20 C.F.R. § 501.5(a). In
support of his oral argument request, appellant asserted that oral argument should be granted because he had a greater
permanent impairment of his right knee because he had a full knee replacement, which OWCP did not approve. The
Board, in exercising its discretion, denies appellant’s request for oral argument because the arguments on appeal can
adequately be addressed in a decision based on a review of the case record. Oral argument in this appeal would further
delay issuance of a Board decision and not serve a useful purpose. As such, the oral argument request is denied and
this decision is based on the case record as submitted to the Board.

Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.3
ISSUE
The issue is whether appellant has met his burden of proof to establish more than 25 percent
permanent impairment of his right lower extremity for which he previously received a schedule
award.
FACTUAL HISTORY
This case was previously been before the Board.4 The facts and circumstances set forth in
the Board’s prior decision are incorporated herein by reference. The relevant facts are as follows.
On May 2, 2006 appellant, then a 47-year-old letter carrier, filed a traumatic injury claim
(Form CA-1) alleging that on May 1, 2006 he twisted his right knee when he failed to notice a step
down on the sidewalk while in the performance of duty. OWCP accepted the claim for sprain of
the lateral collateral ligament, right knee medial meniscus tear, and right knee traumatic
arthropathy of the lower leg.
On June 26, 2006 appellant underwent an OWCP-approved partial medial meniscectomy,
right knee, which was performed by Dr. E. Jean Dabezies, Jr., a Board-certified orthopedic
surgeon. On December 21, 2006 he underwent a right knee medial unicompartmental arthroplasty,
also performed by Dr. Dabezies.
On April 5, 2007 appellant filed a claim for a schedule award (Form CA-7). By decision
dated May 29, 2007, OWCP granted appellant a schedule award for 25 percent permanent
impairment of the right lower extremity (leg). The award ran for 72 weeks during the period
April 6, 2007 to August 21, 2008.
On January 10, 2013 appellant underwent a total knee arthroplasty with a postoperative
diagnosis of failed unicompartmental arthroplasty, right knee. This procedure was also performed
by Dr. Dabezies.
On February 22, 2014 appellant filed a Form CA-7 for an increased schedule award. By
decision dated June 3, 2014, OWCP denied appellant’s claim for an additional schedule award.

2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the June 30, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.
4

Docket No. 14-1640 (issued December 8, 2014).

2

On July 7, 2014 appellant filed a request for reconsideration. By decision dated July 10, 2014,
OWCP denied appellant’s request for reconsideration.
On July 21, 2014 appellant appealed to the Board. By decision dated December 8, 2014,
the Board affirmed OWCP’s June 3 and July 10, 2014 decisions.5 The Board found that appellant
had not met his burden to establish more than 25 percent impairment of his right lower extremity
for which he previously received a schedule award. The Board further found that OWCP properly
denied appellant’s reconsideration request.
On November 16, 2019 appellant again filed a Form CA-7 for an increased schedule award.
Progress reports from Dr. Dabezies, Jr., dated November 17, 2015, October 4, 2016,
September 27, 2017, September 21, 2018, and September 18, 2019 were received. In the
September 18, 2019 report, Dr. Dabezies indicated that appellant was six years postoperative
unicompartmental to total revision of right knee, and nine months status post left total knee
arthroplasty. Appellant reported pain with the right knee and difficulty ascending stairs. His
physical examination revealed stable posterior total knee arthroplasty in good alignment and
position with no changes from previous x-rays. Mild effusion was noted in both knees, with good
stability bilaterally with some anterior-posterior laxity on the right compared to the left, due to
appellant’s multiple right knee procedures. Dr. Dabezies provided an impression right knee pain.
He opined that appellant had limitation of his right knee, but it was stable. Dr. Dabezies, however,
did not provide a permanent impairment rating, related to appellant’s accepted right knee
condition, in any of his reports.
In a December 9, 2019 developmental letter, OWCP requested that Dr. Dabezies address
whether appellant had additional permanent impairment of his right lower extremity greater than
the 25 percent impairment he was previously awarded, pursuant to the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides)6 and whether he had reached maximum medical improvement. Dr. Dabezies was
requested to provide his opinion within 30 days. He did not respond.
By decision dated February 25, 2020, OWCP denied appellant’s claim for an increased
schedule award, finding that appellant was entitled to no more than 25 percent permanent
impairment of the right lower extremity (leg) previously received. It noted that no additional
medical evidence was received.
On March 13, 2020 appellant requested a review of the written record before a
representative of OWCP’s Branch of Hearings and Review. By decision dated June 30, 2020, an
OWCP hearing representative affirmed OWCP’s February 25, 2020 decision as appellant had not
provided evidence from a physician supporting that he sustained greater than the 25 percent
permanent impairment of the right lower extremity previously received.

5

See id.

6

A.M.A., Guides (6th ed. 2009).

3

LEGAL PRECEDENT
The schedule award provisions of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body. 7 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law to all claimants, good administrative practice necessitates the
use of a single set of tables so that there may be uniform standards applicable to all claimants.
Through its implementing regulations, OWCP adopted the A.M.A., Guides as the appropriate
standard for evaluating schedule losses.8 As of May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2009).9
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health.10 Under the sixth edition, the evaluator identifies the impairment for the class of
diagnosis (CDX), which is then adjusted by the grade modifier for functional history (GMFH), the
grade modifier for physical examination (GMPE), and the grade modifier for clinical studies
(GMCS).11 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).12
It is the claimant’s burden of proof to establish permanent impairment of a scheduled
member or function of the body as a result of an employment injury. 13 OWCP’s procedures
provide that, to support a schedule award, the file must contain competent medical evidence which
shows that the impairment has reached a permanent and fixed state and indicates the date on which
this occurred, describes the impairment in sufficient detail so that it can be visualized on review,
and computes the percentage of impairment in accordance with the A.M.A., Guides.14

7

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

8

Id. at § 10.404; L.T., Docket No. 18-1031 (issued March 5, 2019); see also Ronald R. Kraynak, 53 ECAB
130 (2001).
9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (March 2017); see also Chapter 3.700.2 and Exhibit 1 (January 2010).
10

A.M.A., Guides (6th ed. 2009), section 1.3, The International Classification of Functioning, Disability and Health
(ICF): A Contemporary Model of Disablement.
11

Id. at 493-556.

12

Id. at 521.

13

See T.H., Docket No. 19-1066 (issued January 29, 2020); D.F., Docket No. 18-1337 (issued February 11, 2019);
Tammy L. Meehan, 53 ECAB 229 (2001).
14
See J.K., Docket Nos. 19-1420 & 19-1422 (issued August 12, 2020); see also B.J., Docket No. 19-0960 (issued
October 7, 2019).

4

ANALYSIS
The Board finds that appellant has not met his burden of proof to establish more than 25
percent permanent impairment of his right lower extremity for which he previously received a
schedule award.
Preliminary, the Board notes that it is unnecessary for the Board to consider the evidence
that was previously considered in its December 8, 2014 decision, affirming OWCP’s finding that
appellant established no more than 25 percent permanent impairment of the right lower extremity
for which he previously received a schedule award. Findings made in prior Board decisions are
res judicata absent any further review by OWCP under section 8128 of FECA.15
In support of his request for an increased schedule award, appellant submitted progress
reports from Dr. Dabezies dated November 17, 2015, October 4, 2016, September 27, 2017,
September 21, 2018, and September 18, 2019, which only reflected his continuing treatment of
appellant’s right knee conditions. He did not provide any impairment calculations in conformance
with the A.M.A., Guides.
The Board finds that Dr. Dabezies’ September 18, 2019 report did not provide findings
which indicated that appellant may be entitled to an increased award. There is no probative
medical evidence of record, in conformance with the sixth edition of the A.M.A., Guides,
establishing that he has greater permanent impairment of his right lower extremity than that
previously awarded. Accordingly, appellant has not established that he is entitled to an increased
schedule award.
On appeal appellant contends that the severity of his continuing condition entitles him to
an increased schedule award. As noted above, there is no probative medical evidence of record,
in conformance with the sixth edition of the A.M.A., Guides, establishing that he has greater
permanent impairment of his right lower extremity than that previously awarded.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish more than 25
percent permanent impairment of his right lower extremity, for which he previously received a
schedule award.

15
M.D., Docket No. 20-0007 (issued May 13, 2020); D.B., Docket No. 17-1444 (issued January 11, 2018);
Clinton E. Anthony, Jr., 49 ECAB 476 (1998).

5

ORDER
IT IS HEREBY ORDERED THAT the June 30, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: July 1, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

